DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anselmino et al.
	There is disclosed in Anselmino a refrigerator, comprising: a cabinet 12; a door 20 pivotally mounted to the cabinet; a water dispenser 22 provided at the door, wherein the water dispenser includes a water tank (reservoir) 42, a drain path 44, 46 connected with the water tank, a beverage making chamber 36 provided at one end of the drain path away from the water tank, and a dispenser (beverage making chamber outlet) for the user to take the beverage, and an integration module (pump) 34 provided between the water tank and the beverage making chamber.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anselmino et al. in view of Viet-Doan.
	Viet-Doan discloses, in a beverage making apparatus, the use of an integration module 39 in communication with a high pressure water outlet pipe which supplies a determined amount of water to a beverage making chamber, wherein the integration module includes a flow meter 16, a water pump 18 and a water heater 20.
	It would have been obvious to one skilled in the art to substitute the integration module of Anselmino with the integration module disclosed in Viet-Doan, in order to not only provide water to the beverage making chamber but also heat and regulate the amount of water provided.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anselmino et al. in view of Sakthivel et al.
	Sakthivel discloses, in a refrigerator door, a beverage dispenser 140 which includes a beverage making chamber 200 provided with a capsule support 204 and capsule piercing structure 224, 228.
	It would have been obvious to one skilled in the art to substitute the beverage making chamber of Anselmino with the beverage making chamber disclosed in Sakthivel, in order to allow use of the device with a contained beverage material.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. in view of Viet-Doan.
 	There is disclosed in Bird a refrigerator, comprising: a cabinet 120; a door 128 pivotally mounted to the cabinet; a water dispenser 110 provided at the door, wherein the water dispenser includes a water tank 210, a drain path 232, 233 connected with the water tank, a beverage making chamber 290 provided at one end of the drain path away from the water tank, and a dispenser (beverage making chamber outlet) for the user to take the beverage, and a heater 220 mounted within the water tank.
	Viet-Doan discloses, in a beverage making apparatus, the use of an integration module 39 in communication with a high pressure water outlet pipe which supplies a determined amount of water to a beverage making chamber, wherein the integration module includes a flow meter 16, a water pump 18 and a water heater 20.
	It would have been obvious to one skilled in the art to substitute the water tank heater of Bird with the integration module disclosed in Viet-Doan, in order to not only heat water but to also regulate the amount of water provided to the beverage making chamber.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. in view of Viet-Doan as applied to claims above, and further in view of Sakthivel et al.
	Sakthivel discloses, in a refrigerator door, a beverage dispenser 140 which includes a beverage making chamber 200 provided with a capsule support 204 and capsule piercing structure 224, 228.
	It would have been obvious to one skilled in the art to substitute the beverage making chamber of Bird, as modified by Viet-Doan, with the beverage making chamber disclosed in Sakthivel, in order to allow use of the device with a contained beverage material.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Patera et al. and Van Dillen et al. are cited for their disclosure of the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761